FORM OF

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

               THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is
made on and as of this 27th day of November, 2007, by and between Parke Bancorp,
Inc. (“Company”), a corporation organized under the laws of the state of New
Jersey which serves as a bank holding Company, with its principal office at 601
Delsea Drive, Sewell, New Jersey 08080, Parke Bank (“Bank”), a banking
corporation organized under the laws of the state of New Jersey, with its
principal office at 601 Delsea Drive, Sewell, New Jersey 08080, and [Elizabeth
Milavsky, Robert Kuehl, Paul Palmieri, and David Middlebrook] (the “Executive”).

 

WHEREAS, the Executive is, as of the date of this Agreement, employed by the
Company and the Bank, a wholly owned subsidiary of the Company, as Senior Vice
President (“Officer Position”); and

 

WHEREAS, the Board of Directors of the Bank believes that the Executive has
worked, and will continue to work, diligently in his position in pursuing the
business objectives of the Bank to the direct benefit of the Company and its
shareholders;

 

WHEREAS, the Board believes that, if the Company receives any proposal from a
third-party concerning a possible business combination with, or the acquisition
of equity securities of, the Company, it is imperative that the Company and its
Board be able to rely upon the Executive to continue in his position with the
Company and the Bank, and that the Board be able to receive and rely upon his
advice, if they request it, as to the best interests of the Company and its
shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal; and

 

WHEREAS, to achieve that goal, and to retain the Executive’s services as an
executive employee of the Company and the Bank prior to and through the
occurrence of a Change in Control, as defined in this Agreement, the Company,
the Bank and the Executive have, with the full support and concurrence of the
Board of Directors of each of the Company and the Bank, agreed to enter into
this Agreement to provide to the Executive certain benefits in the event that he
is terminated as an executive employee of the Company or the Bank in conjunction
with or after a Change in Control of the Company or the Bank.

 

NOW THEREFORE, in order to assure the Company and the Bank that they will have
the continued dedication of the Executive and the availability of his ongoing
advice and counsel notwithstanding the possibility, threat or occurrence of a
change in the control or ownership of the Company or the Bank, and to induce the
Executive to remain in the employ of the Company and the Bank, the Company, the
Bank and the Executive, each intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------





 

1.

Definitions.

 

 

a.

Cause. For purposes of this Agreement, “Cause”, with respect to the termination
by the Employer of the Executive’s employment shall mean (i) the willful and
continued failure by the Executive to perform his duties for the Employer under
this Agreement after at least one warning in writing from the Board of Directors
of the Employer identifying specifically any such failure; (ii) willful
misconduct of any type by the Executive, including, but not limited to, the
disclosure or improper use of confidential information under Section 11 of this
Agreement, which causes material injury to the Company or any of its
subsidiaries or affiliates, as specified in a written notice to the Executive
from the Board of Directors of the Employer; or (iii) the Executive’s conviction
of a crime (other than a traffic violation), habitual drunkenness, drug abuse,
or excessive absenteeism, after a warning (with respect to drunkenness or
absenteeism only) in writing from the Board of Directors of the Employer to
refrain from such behavior. No act or failure to act on the part of the
Executive shall be considered to have been willful for purposes of clause (i) or
(ii) of this Section 1(a) unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the action or omission was
in the best interest of the Company or any of its subsidiaries or affiliates.

 

 

b.

Change in Control. “Change in Control” shall mean the occurrence of any of the
following events:

 

 

i.

The Company acquires actual knowledge that any person, as such term is used in
Sections 13(d) and 14(d)(2) of the Securities and Exchange Act of 1934 (the
“Exchange Act”), other than an affiliate of the Company or an employee benefit
plan established or maintained by the Company or any of its affiliates, is or
becomes the beneficial owner (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of COMPANY representing more than 19.9% of
the combined voting power of the Company’s then outstanding securities (a
“Control Person”); provided that no person shall be considered a Control Person
for purposes of this paragraph (i) if such person acquires in excess of 19.9% of
the combined voting power of the Company’s then outstanding voting securities in
violation of law and, by order of a court of competent jurisdiction, settlement
or otherwise, subsequently disposes or is required to dispose of all Company
securities acquired in violation of law.

 

 

ii.

Upon the first purchase of COMPANY’s common stock pursuant to a tender or
exchange offer (other than a tender or exchange offer

 

2

 

--------------------------------------------------------------------------------



made by COMPANY or an employee benefit plan established or maintained by COMPANY
or any of its affiliates).

 

 

iii.

Upon the approval by (a) COMPANY’s shareholders or, (b) if and only if the Bank
is the Employer of the Executive for purposes of this Agreement, COMPANY as the
sole holder of all of the issued and outstanding common stock of the Bank, of
(A) a merger, combination, or consolidation of the COMPANY or the Bank with or
into another entity (other than a merger or consolidation within the COMPANY
corporate group, or a merger or consolidation, the definitive agreement for
which provides that at least two-thirds of the directors of the surviving or
resulting entity immediately after the transaction are Continuing Directors (as
hereinafter defined) (a “Non-Control Transaction”)), (B) a sale or disposition
of all or substantially all of the COMPANY’s or the Bank’s assets or (C) a plan
of liquidation or dissolution of the COMPANY or the Bank (other than a plan of
liquidation or dissolution of the Bank under which the business of the Bank
would continue to be operated by COMPANY or a member of the COMPANY’s corporate
group).

 

 

iv.

If during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the board of directors of the COMPANY or the
Bank, as the case may be, (the “Continuing Directors”) cease for any reason to
constitute at least two-thirds thereof or, following a Non-Control Transaction,
two-thirds of the board of directors of the surviving or resulting entity;
provided that any individual whose election or nomination for election as a
member of the board of directors of the COMPANY or the Bank, as the case may be,
(or, following a Non-Control Transaction, the board of directors of the
surviving or resulting entity) was approved by a vote of at least two-thirds of
the Continuing Directors then in office shall be considered a Continuing
Director.

 

 

v.

Upon a sale of (A) common stock of the COMPANY if after such sale any person (as
such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act) other than
an employee benefit plan established or maintained by the COMPANY or an
affiliate of the COMPANY, owns a majority of the COMPANY’s common stock or (B)
all or substantially all of the COMPANY’s assets (other than in the ordinary
course of business).

 

 

vi.

If and only if the Bank is the Employer of the Executive, upon a sale of (A)
common stock of the Bank if after such sale any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act) other than the COMPANY, an
employee benefit plan established or maintained by the COMPANY, or any

 

3

 

--------------------------------------------------------------------------------



subsidiary or affiliate of the COMPANY, owns a majority of the Bank’s common
stock or (B) all or substantially all of the Bank’s assets (other than in the
ordinary course of business).

 

 

c.

Contract Period. “Contract Period” shall mean the period commencing on the day
immediately preceding a Change in Control and ending on the earlier of (i) the
second anniversary of the Change in Control, or (ii) the death of the Executive.

 

 

d.

Employer. “Employer” shall mean the Company and/or the Bank, whichever entity
that shall employ the Executive from time to time.

 

 

e.

Good Reason. When used with reference to a voluntary termination by the
Executive of his employment with the Employer, “Good Reason” shall mean any of
the following, if taken without the Executive’s express written consent:

 

 

(1)

a material diminution in the Executive’s base compensation during the
Contract Period;

 

 

(2)

a material diminution in the Executive’s authority, duties, or responsibilities
during the  Contact Period.

 

 

(3)

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report during the Contract
Period, including a requirement that the Executive report to a corporate officer
or employee instead of reporting directly to the board of directors of the
Company;

 

 

(4)

a material diminution in the budget over which the Executive retains authority;

 

 

(5)

Any transfer by the Employer during the Contract Period of the Executive to
another geographic location outside of New Jersey or a work location more than
25 miles from his office location immediately prior to a Change in Control,
except for required travel on the Employer’s business to an extent substantially
consistent with the Executive’s business travel obligations immediately prior to
such  Change in Control; or

 

 

(6)

any other action or inaction that constitutes a material breach by the Employer
of the  agreement under which the Executive provides services.

 

 

2.

Employment. The Employer hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein. The Company and the Bank may, in the exercise
of their sole discretion, transfer the Executive’s employment relationship from
the Bank to the Company, or from the Company to the Bank, in which case the
transferee employer shall be the Employer for all purposes of this Agreement.
The

 

4

 

--------------------------------------------------------------------------------



transfer of the Executive’s employment relationship between the Bank and the
Company shall not be deemed to be either an actual or constructive termination
of the Executive or “Good Reason” for any purpose of this Agreement, and the
Executive’s employment shall be deemed to have continued without interruption
for all purposes of this Agreement.

 

 

3.

Job Position. During the Contract Period, the Executive shall be employed in the
Officer Position with the Company and the Bank, or such other corporate or
divisional profit center as shall then be the principal successor to the
business, assets and properties of the Bank, with a comparable position title
and comparable professional job duties, responsibilities and required experience
and skill level as were in effect before the Change in Control. The Executive
shall devote his full time professional effort and attention to the business of
the Employer, and shall not, during the Contract Period, be engaged in any other
business activity without the written consent of the Employer.

 

 

4.

Cash Compensation. The Employer shall pay to the Executive compensation for his
services during the Contract Period as follows:

 

 

a.

Base Compensation. The base compensation shall be equal to not less than such
annual compensation, including both salary and bonus, as was paid to or accrued
by, or for the benefit of, the Executive in the twelve (12) months immediately
prior to the Change in Control. The annual salary portion of base compensation
shall be payable in installments in accordance with the Employer’s usual payroll
method. The bonus shall be payable at the time and in the manner as to which the
Employer paid such bonuses prior to the Change in Control. Any increase in the
Executive’s annual compensation pursuant to paragraph 4(b) below, or otherwise,
shall automatically and permanently increase the base compensation.

 

 

b.

Annual Increase. During the Contract Period, the Board of Directors of the
Employer shall review not less than annually, the Executive’s compensation and
shall award him or her additional compensation to reflect the Executive’s
performance, the performance of the Employer and the Company corporate group,
and competitive compensation levels, all as determined in the discretion of the
Board of Directors of the Employer.

 

Additional compensation may take any form including but not limited to increases
in annual salary, incentive bonuses and/or bonuses not tied to performance.

 

 

5.

Expenses and Fringe Benefits. During the Contract Period, the Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of the Employer in the same manner and to the same extent as
such expenses were previously reimbursed to him immediately prior to the Change
in Control. If prior to the Change in Control, the Executive was entitled to the
use of an automobile, he shall continue to be entitled to the same use of an

 

5

 

--------------------------------------------------------------------------------



automobile at least comparable to the automobile provided to him prior to the
Change in Control, and he shall be entitled to vacations and sick days, in
accordance with the practices and procedures of the Employer, as such existed
immediately prior to the Change in Control. During the Contract Period, the
Executive also shall be entitled to hospital, health, medical and life
insurance, and any other material benefits enjoyed, from time to time, by
executive officers of the Employer, all upon terms as favorable as those enjoyed
by other executive officers of the Employer. Notwithstanding anything in this
section to the contrary, if the Employer adopts any change in the expenses
allowed to, or fringe benefits provided for, executive officers of the Employer,
and such policy is uniformly applied to all executive officers of the Employer,
and any successor or acquirer of the Employer, if any, including the chief
executive officer of such entities, then no such change in policy shall be
deemed to be a violation of this provision.

 

 

6.

Termination for Cause. Either before or during the Contract Period, the Employer
shall have the right to terminate the Executive for Cause, upon written notice
to him of the termination, which notice shall specify the reasons for the
termination. In the event of termination for Cause, the Executive shall not be
entitled to any further benefits under this Agreement.

 

 

7.

Disability. During the Contract Period, if the Executive becomes permanently and
totally disabled within the meaning of Section 22(e)(3) of the Code, or is
unable to perform his duties hereunder for six consecutive months in any
18-month period, the Employer may terminate the employment of the Executive. In
either event, the Executive shall not be entitled to any further benefits under
this Agreement other than payments under any disability policy which the
Employer may maintain for the benefit of its senior officers generally.

 

 

8.

Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, the Employer,
but his estate shall not be entitled to any further benefits under this
Agreement.

 

 

9.

Termination without Cause or Resignation for Good Reason. The Employer may
terminate the Executive without Cause during the Contract Period by giving the
Executive not less than four weeks’ prior written notice to the Executive, and
the Executive may resign within 90 days of the occurrence of a Good Reason event
during the Contract Period upon giving not less than four weeks’ prior written
notice to the Employer specifying the Good Reason. If the Employer terminates
the Executive’s employment during the Contract Period without Cause or if the
Executive resigns for Good Reason, the Employer shall, within the notice period,
but not later than the date of termination of employment, pay the Executive a
lump sum equal to 250% times the average of the annualized compensation,
comprised of annualized salary and cash incentive or bonus compensation, paid or
accrued to the Executive during the thirty-six month period (or such lesser
number of months of actual employment) immediately prior to the

 

6

 

--------------------------------------------------------------------------------



Change in Control (the “Lump Sum Payment”). Notwithstanding the foregoing, any
notice of resignation for Good Reason during the Contract Period furnished by
the Executive to the Employer shall not be effective prior to the date that is
three months following the date of the Change in Control, and the Executive
shall continue to work through such three month period, unless the Employer
shall agree in writing to an earlier effective date of such resignation. For a
period of eighteen months following the effective date of such termination of
employment following a Change in Control, whether resulting from without Cause
initiated by the Employer or for Good Reason initiated by the Executive, the
Employer shall continue to provide the Executive with and pay the applicable
premiums for medical and hospital insurance, disability insurance and life
insurance benefits, as were provided and paid for at the time of the termination
of his employment with the Employer; provided that, if at any time during such
eighteen month period, the Executive becomes employed by another employer which
provides one or more such benefits, the Employer shall, immediately and from the
date when such benefits are made available to the Executive by the successor
employer, be relieved of its obligation to provide such benefits to the extent
such benefits are duplicative of what is provided to the Executive by the
Executive’s new employer. The Executive shall not have a duty to mitigate the
damages suffered by him in connection with the termination by the Employer of
his employment without Cause or a resignation for Good Reason during the
Contract Period. If the Employer fails to pay the Executive the Lump Sum Payment
or to provide him with the benefits due under this section, the Executive, after
giving ten (10) days’ written notice to the Employer identifying the Employer’s
failure, shall be entitled to recover from the Employer all of his reasonable
legal fees and expenses incurred in connection with his enforcement against the
Employer of the terms of this Agreement. The Employer agrees to pay such legal
fees and expenses to the Executive on demand. The Executive shall be denied
payment of his legal fees and expenses only if a court finds that the Executive
sought payment of such fees without reasonable cause and in bad faith.

 

Notwithstanding the foregoing, in the event that the Executive delivers written
notice to the Employer of his or her termination of employment for Good Reason,
the Employer will have a period of 30 calendar days during which the Employer
may remedy the condition and not be required to pay the amount due to the
Executive under this Section 9 and such termination of employment shall not be
effective.

 

7

 

--------------------------------------------------------------------------------



 

10.

Resignation without Good Reason. The Executive shall be entitled to resign from
the employment of the Employer at any time during the Contract Period without
Good Reason, but upon such resignation, the Executive shall not be entitled to
any additional compensation for the time after which he ceases to be employed by
the Employer, and shall not be entitled to any of the other benefits provided
hereunder, except as may otherwise be provided by the terms of such plans or
arrangements or in accordance with applicable law. No such resignation shall be
effective unless in writing with four weeks’ notice thereof.

 

 

11.

Restrictions and Limitations on Executive Conduct.

 

 

a.

Non-Disclosure of Confidential Information. Except in the course of his
employment with the Employer and in pursuit of the business of the COMPANY, the
Bank or any of their subsidiaries or affiliates, the Executive shall not, at any
time during or following the Contract Period, disclose or use for any purpose
any confidential information or proprietary data of the COMPANY, the Bank or any
of their respective subsidiaries or affiliates. The Executive agrees that, among
other things, all information concerning the identity of, and the Company’s and
the Bank’s relations with, their respective customers is confidential and
proprietary information.  

 

 

b.

Covenant Not to Compete. The Executive agrees that for a period of twelve months
following termination of employment in conjunction with or after a Change in
Control, the Executive shall not become employed or retained by, directly or
indirectly, any FDIC insured depository institution whereby the Executive shall
have a new work location that is within 15 miles of any branch or office of the
Bank in existence as of the date of the Change in Control. The Executive
acknowledges that the terms and conditions of this restrictive covenant are
reasonable and necessary to protect the Company, its subsidiaries, its
affiliates, and any successors in interest, and that the Employer’s tender of
performance under this Agreement is fair, adequate and valid consideration in
exchange for his promises under this subparagraph of this Agreement. The
Executive further acknowledges that his knowledge, skills and abilities are
sufficient to permit him to earn a satisfactory livelihood without violating the
provisions of this subparagraph.

 

 

c.

Non-Solicitation of Business. The Executive agrees that for a period of one year
following termination of employment in conjunction with or after a Change in
Control, the Executive shall not contact (with a view toward selling any product
or service competitive with any product or service sold or proposed to be sold
by the Company, the Bank or any successors thereto (“Companies”)) any person,
firm, association or corporation (a) to which the Companies sells any product or
service, (b) which the Executive solicited, contacted or otherwise dealt with on
behalf of the Companies, or

 

8

 

--------------------------------------------------------------------------------



(c) which the Executive is otherwise aware is a client of the Companies. During
such one-year period, the Executive will not directly or indirectly make any
such contact, either for his own benefit or for the benefit of any other person,
firm, association, or corporation.

 

 

d.

Non-Solicitation of Employees. The Executive agrees that for a period of one
year following termination of employment in conjunction with or after a Change
in Control, the Executive shall not contact, on his own behalf or on behalf of
others, employ, solicit, or induce, or attempt to employ, solicit or induce, any
employee of the Companies for purposes of employment or other business
relationship with any other business entity, nor will the Executive directly or
indirectly, on his behalf or for others, seek to influence any Companies’
employee to leave the employ of the Companies.

 

 

e.

Specific Performance. The Executive agrees that the COMPANY and the Bank do not
have an adequate remedy at law for the breach of this Section 11 and agrees that
he shall be subject to injunctive relief and equitable remedies as a result of
any breach of this section. The invalidity or unenforceability of any provision
of this Agreement shall not affect the force and effect of the remaining valid
portions.

 

 

f.

Survival. This Section 11 shall survive the termination or resignation of the
Executive’s employment during the Contract Period for any reason and the
expiration of this Agreement.

 

 

12.

Term and Effect Prior to Change in Control.

 

 

a.

Term. Except as otherwise provided for hereunder, this Agreement shall commence
on the date hereof and shall remain in effect for a period of two (2) years from
the date hereof (the “Term”) or until the end of the Contract Period, whichever
is later. The Term shall be automatically extended for an additional one (1)
year period on each annual anniversary date hereof, unless the Board of
Directors of the Employer then in office votes not to so extend such Term prior
to each such annual anniversary date. The Executive shall be promptly notified
of the passage of such a resolution on non-extension of such Term. In the event
that the Contract Period shall not commence prior to the expiration of the Term
of this Agreement, then this Agreement shall terminate upon the expiration of
the Term, unless such Term shall be extended prior to its expiration.

 

 

b.

No Effect Prior to Change in Control. This Agreement shall not, in any respect,
affect any rights of the Employer or the Executive prior to a Change in Control,
nor shall this Agreement affect or limit any rights of the Executive granted in
accordance with any other agreement, plan or arrangements. The rights, duties
and benefits provided hereunder shall

 

9

 

--------------------------------------------------------------------------------



only become effective upon the occurrence of a Change in Control, as defined in
this Agreement. If the employment of the Executive by the Employer is terminated
for any reason in good faith prior to a Change in Control, this Agreement shall
thereafter be of no further force and effect.

 

 

13.

Limitations under Section 280G. Notwithstanding the forgoing, all sums payable
hereunder shall be reduced in such manner and to such extent so that no such
payments made hereunder when aggregated with all other payments to be made to
the Executive by the Company and the Bank shall be deemed an “excess parachute
payment” in accordance with Section 280G of the Internal Revenue Code of 1986,
as amended (“Code”), and thereby subjecting the Executive to the excise tax
provided at Section 4999(a) of the Code.

 

 

14.

Release in Favor of the Company Corporate Group as a Condition Precedent. As a
condition precedent to any actual payment by the Employer to the Executive of
any amount otherwise payable under Section 9 of this Agreement, the Executive
must execute and deliver a full release in favor of the Company, the Bank, their
respective affiliates and subsidiaries, and their respective officers and
directors, which release shall (i) be in form and content which is fully
compliant with all of those provisions of law to which the release pertains, and
reasonably satisfactory to counsel to the Employer; (ii) cover all actual or
potential claims arising from the Executive’s employment by the Employer and the
termination of such employment; and (iii) be prepared, reviewed and executed in
a manner which is consistent with all requirements of law, including, without
limitation, the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act.

 

 

15.

Severance Compensation and Benefits not in Derogation of Other Benefits. Subject
only to those particular terms of this Agreement to the contrary, the payment or
obligation to pay any monies, or the granting of any benefits, rights or
privileges to the Executive as provided in this Agreement shall not be in lieu
or derogation of the rights and privileges that the Executive now has or will
have under any plans or programs of the Employer.

 

 

16.

Miscellaneous. This Agreement shall be the joint and several obligation of the
Company, the Bank and any acquiring entity(ies) which assumes the obligations of
the Company and the Bank under this Agreement. The terms of this Agreement shall
be governed by, and interpreted and construed in accordance with the provisions
of, the laws of New Jersey and, to the extent applicable, Federal law. Except as
specifically set forth in this Agreement, this Agreement supersedes all prior
agreements and understandings with respect to the matters covered hereby. The
amendment or termination of this Agreement may be made only in a writing
executed by the Company, the Bank and the Executive, and no amendment or
termination of this Agreement shall be effective unless and until made in such a
writing. This Agreement shall be binding to the extent of its applicability upon
any successor (whether direct or indirect, by purchase, merge, consolidation,

 

10

 

--------------------------------------------------------------------------------



liquidation or otherwise) to all or substantially all of the assets of the
Company or the Bank. This Agreement is personal to the Executive, and the
Executive may not assign any of his rights or duties hereunder, but this
Agreement shall be enforceable by the Executive’s legal representatives,
executors or administrators. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. The Company or the Bank, as the case may be, shall, as
part of any Change in Control involving an acquiring entity or successor to the
Company or the Bank, obtain an enforceable assumption in writing by (i) the
entity which is the acquiring entity or successor to the Company or the Bank, as
the case may be, in the Change in Control and, (ii) if the acquiring entity or
successor to the Company or the Bank, as the case may be, is a bank, the holding
company parent of the acquiring entity or successor, of this Agreement and the
obligations of the Company or the Bank, as the case may be, under this
Agreement, and shall provide a copy of such assumption to the Executive prior to
any Change in Control.

 

 

17.

Regulatory Matters.

 

Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC § 1828(k) and FDIC Regulation 12 CFR
Part 359, Golden Parachute Indemnification Payments promulgated thereunder.

 

 

18.

Section 409A Compliance.

 

 

a.

This Agreement shall be amended to the extent necessary to comply with Section
409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Bank to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Code Section 409A.

 

 

b.

If and to the extent termination payments under this Agreement constitute
deferred compensation within the meaning of Code Section 409A and regulations
promulgated thereunder, and if the payment under Section 9 does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) (or
any similar or successor provisions), and the Executive is a Specified Employee
within the meaning of Section

 

11

 

--------------------------------------------------------------------------------



409A of the Code and regulations promulgated thereunder, then the payment of
such termination payments that constitute deferred compensation under Section
409A shall comply with Code Section 409A(a)(2)(B)(i) and the regulations
thereunder, which generally provide that distributions of deferred compensation
(within the meaning of Code Section 409A) to a Specified Employee that are
payable on account of Termination of Employment may not commence prior to the
six (6) month anniversary of the Executive’s Termination of Employment (or, if
earlier, the date of the Executive’s death). Amounts that would otherwise be
distributed to the Executive during such six (6) month period but for the
preceding sentence shall be accumulated and paid to the Executive on the 185th
day following the date of the Executive’s Termination of Employment.

 

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Code Section 409A (taking into account
all rules and presumptions provided for in the Code Section 409A regulations).

 

 

c.

Notwithstanding the six-month delay rule set forth in Section 18b. above:

 

 

(i)

To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Employer will
pay the Executive an amount equal to the lesser of the maximum amount that may
be taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which the Executive’s Termination of Employment occurs, and
(2) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Employer for the taxable year of the
Executive preceding the taxable year of the Executive in which his Termination
of Employment occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Executive had not had a Termination of
Employment); provided that amounts paid under this Section 18c. must be paid no
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which occurs the Termination of Employment
and such amounts paid will count toward, and will not be in addition to, the
total payment amount required to be made to the Executive by the Employer under
Section 9b. and

 

 

(ii)

To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Employer will pay the Executive
an amount equal to the applicable dollar amount under Code Section 402(g)(1)(B)
for the year of the Executive’s Termination of Employment; provided that the
amount paid under this Section 18c. will count

    

 

12

 

--------------------------------------------------------------------------------



 

 

 

toward, and will not be in addition to, the total payment amount required to be
made to the Executive by the Employer under Section 9b.

 

 

 

d.

To the extent that any reimbursements or in-kind payments are subject to Code
Section 409A, then such expenses (other than medical expenses) must be incurred
before the last day of the second taxable year following the taxable year in
which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Employer of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Employer and allowable as a deduction under Code Section
213 (disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank or the
Company under Code Section 4980B (COBRA) if the Executive elected such coverage
and paid the applicable premiums.

 

13

 

--------------------------------------------------------------------------------



                          IN WITNESS WHEREOF, the Company and the Bank have
caused this Agreement to be signed by their respective duly authorized
representatives pursuant to the authority of their respective Boards of
Directors, and the Executive has personally executed this Agreement, all as of
the day and year first written above.

 

 

ATTEST:

PARKE BANK

 

 

 

_____________________________

______________________________________

Secretary

BY:

 

 

 

ATTEST:

PARKE BANCORP, INC.

 

 

 

_____________________________

______________________________________

Secretary

BY:

 

 

WITNESS:

EXECUTIVE:

 

 

_____________________________

______________________________________

 

 

 

 

 

 

 

 

 

 